United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4143
                                   ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
      v.                              * District Court for the Northern District
                                      * of Iowa.
Darnell Michael Norton, also known as *
Dino,                                 *
                                      * [UNPUBLISHED]
            Defendant-Appellant.      *
                                 ___________

                             Submitted: June 14, 2006
                                Filed: June 22, 2006
                                 ___________

Before BYE, LAY, and RILEY, Circuit Judges.
                              ___________

PER CURIAM.

       Darnell Norton was found guilty by a jury of: 1) conspiring to distribute 500
grams or more of cocaine base, 500 grams or more of cocaine salt, and less than 5
grams of methamphetamine; 2) possessing with the intent to distribute 50 grams or
more of cocaine salt; 3) possessing with intent to distribute less than 5 grams of
methamphetamine; 4) carrying a firearm in furtherance of a drug crime; and 5) being
a felon in possession of a firearm. The district court1 sentenced him to 276 months of


      1
      The Honorable Donald E. O'Brien, United States District Judge for the
Northern District of Iowa.
imprisonment on count one, 240 months on count two, 240 months on count three,
120 months on count four (all to be served concurrently), and 60 months on count five
(to be served consecutively with counts one through four). We affirm.

       Norman claims the district court clearly erred in relying on the jury's
determinations of drug quantity. See United States v. Allen, 440 F.3d 449, 452 (8th
Cir. 2006) (standard of review). However, this contention is without merit because
a district court cannot disprove a jury-found drug quantity determination by a
preponderance of the evidence. United States v. Campos, 362 F.3d 1013, 1016 (8th
Cir. 2004) ("It is axiomatic that a fact proved beyond a reasonable doubt cannot
simultaneously be disproved by a preponderance of the evidence.").

      Norman also argues the district court erred in denying his motion for acquittal
based on the sufficiency of the evidence. In reviewing this ruling, we view the
"evidence in the light most favorable to the government, resolving evidentiary
conflicts in favor of the government, and accepting all reasonable inferences drawn
from the evidence that support the jury's verdict." United States v. Littrell, 439 F.3d
875, 880 (8th Cir. 2006) (citation omitted). Even if some of the trial testimony was
suspect, we leave these credibility determinations for the jury. United States v. Sirbel,
427 F.3d 1155, 1159 (8th Cir. 2005). Accordingly, viewing the evidence in the light
most favorable to the verdict, we find sufficient evidence exists supporting Norman's
drug and firearms convictions.

       Finally, Norman claims the district court abused its discretion in denying his
motion for a new trial. See United States v. Lewis, 436 F.3d 939, 945 (8th Cir. 2006)
(citation omitted) (standard of review). In ruling on this motion, the district court
evaluates the evidence to determine if "a serious miscarriage of justice may have
occurred," allowing the court to "set aside the verdict, grant a new trial, and submit
the issues for determination by another jury." United States v. Anwar, 428 F.3d 1102,
1109 (8th Cir. 2005) (citation omitted). In the instant case, the district court did not

                                          -2-
abuse its discretion in determining the government presented sufficient evidence to
support the jury's drug quantity determinations. Additionally, the district court did not
abuse its discretion in denying the motion based on the jury's hearing of improper
testimony. The curative instruction given by the district court was sufficient, and
Norman cannot demonstrate the testimony heard was prejudicial. See United States
v. Urick, 431 F.3d 300, 304 (8th Cir. 2005).

      Accordingly, we affirm.
                     ______________________________




                                          -3-